DETAILED ACTION
Disposition of Claims
Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 were pending.  Amendments to claims 1-3, 5, 12, 18, 30, 33, 35-37, and 58 are acknowledged and entered.  Claims 4, 6-9, 11, 13-17, 19-29, 38-41, 45-47, 49-57, 59-60, and 62-95 are cancelled.  Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 2020/0225139 A1, Published 07/16/2020.
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representatives authorize such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II. 

Response to Arguments
Applicant's arguments filed 03/18/2021 regarding the previous Office action dated 11/18/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
The claims are interpreted as being drawn to the following:
Claim 1 is drawn to a method of characterizing a preparation of recombinant lentiviral particles comprising the steps of: 
a) subjecting the preparation to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant lentiviral particles is monitored at time intervals,
b) plotting the differential sedimentation coefficient distribution value (C(s)) versus the sedimentation coefficient in Svedberg units (S), and 

Claims 2 and 5 are variations on instant claim 1 that assess, via AUC, vector genome integrity of lentiviral particles (claims 2-3), empty capsid presence (claims 10, 12), and/or empty capsid amounts (claim 5).
Further limitations of the method of claim 1 are wherein the sedimentation of recombinant lentiviral particles is monitored by absorbance or interference (claim 18); wherein the monitoring further comprises comparison to a reference sample, wherein the reference sample comprises the aqueous solution without recombinant lentiviral particles (claim 30); wherein the C(s) values are determined by an algorithm that comprises Lamm equation solutions (claim 31); wherein the algorithm is the SEDFIT algorithm (claim 32); wherein sedimentation is monitored until the recombinant lentiviral particles with the lowest density sediments to the bottom of a sector of an ultracentrifuge (claim 33); wherein the ultracentrifugation utilizes an ultracentrifuge comprising an ultracentrifuge velocity cell (claim 34); wherein sedimentation is monitored until recombinant lentiviral particles sediment to the bottom of an ultracentrifuge velocity cell (claim 35); wherein sedimentation is monitored until the recombinant lentiviral particles with the lowest density sediments and clears an optical window (claim 36); wherein at least 30 scans are used to monitor sedimentation of recombinant lentiviral particles (claim 37); wherein a regularization is applied to a fitting level with a confidence level of F statistic of at least about 0.68 (claim 42); wherein the regularization is a second derivative regularization (claim 43); wherein the regularization is Max entropy regularization (claim 44); wherein the following C(s) parameters are held constant: resolution of about 200S to about 5000S, S min is about 1S to about 100S, S max is about 100S to about 5000S, and frictional ratio is about 1.0 or is left to float to a value determined by centrifugation software (claim 48); wherein the sedimentation of recombinant lentiviral particles is monitored about every 10-60 seconds (claim 58); and wherein the boundary sedimentation velocity is performed at about 3,000 rpm to about 20,000 rpm and/or at about 4°C to about 20 °C (claim 61).


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, 10, 12, 30-36, and 61 under 35 U.S.C. 102(a)(1) as being anticipated by van Tricht (van Tricht E. “Virus Particle Characterization:  Techniques to Quantify Virus Particle Aggregation and Integrity.”  Literature Thesis, MSc Chemistry, Analytical Sciences. Univ. of Amsterdam, 07/2013; CITED ART OF RECORD; hereafter “van Tricht”) is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 37, 42-44, 48, and 58 under 35 U.S.C. 103 as being unpatentable over van Tricht as applied to claims 1-3, 5, 10, 12, 30-36, and 61 above, and further in view of Cole et. al. (Cole JL, et. al. Methods Cell Biol. 2008;84:143-79.; CITED ART OF RECORD; hereafter “Cole”) and Shuck (Schuck P. Biophys J. 2000 Mar;78(3):1606-19; CITED ART OF RECORD; hereafter “Shuck”) is withdrawn in light of the amendments to the claims. 

(New rejection – necessitated by amendment.)  Claims 1-3, 5, 10, 12, 30-36, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over van Tricht (van Tricht E. “Virus Particle Characterization:  Techniques to Quantify Virus Particle Aggregation and Integrity.”  Literature Thesis, MSc Chemistry, Analytical Sciences. Univ. of Amsterdam, 07/2013; CITED ART OF RECORD; hereafter “van Tricht”) and further in view of Schmidt et. al. (Schmidt B, Riesner D. 1992. A fluorescence detection system for the analytical ultracentrifuge and its application to proteins, nucleic acids, viroids and viruses. In Analytical Ultracentrifugation in Biochemistry and Polymer Science. Harding SE, Rowe AJ, Horton JC (eds.), The Royal Society of Chemistry, Cambridge, U.K. 176–207.; hereafter “Schmidt”); Center et. al. (Center RJ, et. al. Proc Natl Acad Sci U S A. 2001 Dec 18;98(26):14877-82.; hereafter “Center”); and J Immunol Methods. 2008 Sep 30;338(1-2):21-30. Epub 2008 Jul 31.; hereafter “Cantin”.)
The Prior Art
Van Tricht discloses the assessment of the suitability of several techniques for the characterization of virus particle (in particular adenovirus, see e.g. p. 25, ¶2) aggregation or integrity, including AUC under boundary conditions. Van Tricht notes that simian immunodeficiency virus envelope protein aggregation and analysis of virion-associated and soluble forms of Env was performed using AUC (pp. 24-25; ¶ bridging pages.)  Van Tricht teaches subjecting the aqueous preparation (p. 31, ¶2) to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant viral particles is monitored at time intervals using absorbance (pp. 19-20, ¶ bridging pages, Fig. 4) and compared to a reference (Fig. 4; instant claim 30), plotting the differential sedimentation coefficient distribution value (C(s)) versus the sedimentation coefficient (s) in Svedberg units (S) and integrating the area under each peak in the C(s) distribution to determine the relative concentration of each peak, wherein each peak represents a species of recombinant viral particle (Fig. 7.).  Data analysis using SEDFIT/Lamb is shown just as in present application (see e.g. Fig.7, pp. 23-4 shows monomer v. dimer distribution; instant claims 31-32). Van Tricht teaches sedimentation is monitored within the cell until the recombinant viral particles with the lowest density sediments to the bottom of a sector of an ultracentrifuge (pp. 19-20, Fig. 4; instant claims 33-36).
Van Tricht teaches AUC of adenovirus particles (p. 25, starting at ¶2) wherein said particles were run on a CsCl gradient to have optimal separation between complete (mature) and incomplete (empty capsid) particles based on density differences.  Said experiment was performed using absorption monitoring of the CsCl gradient run for 18 hours at 4 deg C at 40,000 RPM (p. 25, instant claim 61).  Van Tricht teaches separation showed 2 different types of empty capsids and 4 other virus forms (p. 25), and the methods not only assess empty and mature capsids, but also aggregates of virus and proteins.  Van Tricht teaches that empty capsids and aggregates should be monitored and removed from manufacturing processes since they can have toxic side effects when used in vaccine preparations (pp. 11-12, pp.13-14, ¶ bridging pages; p. 6, ¶2.)  As set forth supra, claims 2 and 5 are variations on instant claim 1 that assess, via AUC, vector genome integrity of viral particles (claims 2-3), empty capsid instant claim 1, but also instant claims 2-3, 5, 10, and 12, save the limitation of the virus that is separated being a lentivirus.
Schmidt teaches the use of AUC using fluorescence detection systems for the study and separation of whole viruses (entire document; see abstract.)  Schmidt teaches that labeling with a fluorophore allows for quantitative physical characterization of virus samples without the need for viral purification (abstract.)  Schmidt teaches the system is favorable with respect to sensitivity and selectivity (p. 52, rt. col., ¶2) and is a model system for other types of viral infection (p. 53, rt. col., ¶3).
Center teaches the use of AUC to determine if simian immunodeficiency virus (SIV; a lentivirus) envelope protein (env) is associated with a virion or is soluble in solution (entire document; see abstract; “Materials and Methods: Sedimentation Equilibrium”; p. 14880-14881, ¶ bridging cols.)  Center teaches specific calculations to determine the separation of whole SIV virions from soluble env protein (p. 14878, ¶ bridging cols.) 
Cantin teaches the purification and discrimination of exosomes and HIV-1 particles (entire document; see abstract), wherein exosomes are physiological nanoparticles that bud from the same pathway as HIV-1 virions do from T lymphocytes (abstract).  Cantin teaches sucrose gradients are inefficient at separating them (abstract) but with the analysis of their sedimentation velocities in an iodixanol velocity gradient, one can get separation of HIV particles from exosomes (abstract; Materials and Methods: Sect. 2.6.)
Given the teachings of van Tricht, basic methods of AUC and optimization protocols would be obvious to a skilled artisan at the time of filing.  While adenovirus and lentiviruses, such as HIV, are distinct in size and other physiochemical characteristics, using AUC in the method of van Tricht to separate lentiviral particles would be obvious to a skilled artisan, especially given the teachings of Schmidt, Center, and Cantin.  Center provides a basis for determining the calculations for sedimentation equilibriums for lentiviral particles, while Cantin provides specific motivation to use AUC with specific parameters as it is noted that sucrose gradients are inefficient to separate exosomes from lentiviral particles.  Schmidt teaches that fluorescence detection for viral separation using AUC may be a more sensitive, superior detection method.  Given what was known in the art at the time of filing, it would be instant claims 1-3, 5, 10, and 12, especially in light of the teachings of Schmidt, Center, and Cantin.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by van Tricht in order to utilize AUC with lentiviruses in order to separate and analyze lentivirus viral particles.  One would have been motivated to do so, given the suggestion by Center and Cantin that AUC was useful in separating whole lentivirus virions from other materials.  There would have been a reasonable expectation of success, given the knowledge that basic methods of AUC were known in the art for viral analysis, as taught by van Tricht, and also given the knowledge that AUC had been applied to the analysis of other whole viruses, as taught by Schmidt, Center, and Cantin.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, filed 03/18/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 10, 12, 30-36, and 61 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt, Center, and Cantin, and arguments presented in the response will be addressed herein as applicable to the new rejection.
Applicant argues there is no teaching, suggestion, or motivation from any of van Tricht, Cole, and Shuck to utilize lentiviral particles in the AUC method.  While van Tricht eludes to HIV-based AUC by reference cited supra, van Tricht mainly focuses on adenovirus separation.  However, given the teachings of Schmidt, Center, and Cantin, the differences between the claimed invention and that of van Tricht would be obvious for reasons set forth supra.  Therefore, this argument is not persuasive. 
Applicant argues that the sizes of the adenovirus versus a lentivirus would not render these methods obvious over one another, or make it obvious to try to substitute one known element with another, as the genome of adenovirus is about 26-48kb in length, while that of a lentivirus is about 10 kb in length.  While the genome sizes may be different, lentivirus particles such as HIV are actually slightly larger than adenovirus particles, as lentiviruses are enveloped viruses and adenoviruses are not.  A easier to separate lentivirus particles using AUC, as they are larger than adenovirus particles, contradictory to what is asserted by applicant.  Therefore, this argument is not persuasive.
For at least these reasons, the arguments presented are not entirely persuasive, and the teachings of van Tricht remain relevant for the reasons outlined supra.

 (New rejection – necessitated by amendment.)  Claims 37, 42-44, 48, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over van Tricht, Schmidt, Center, and Cantin as applied to claims 1-3, 5, 10, 12, 30-36, and 61 above, and further in view of Cole et. al. (Cole JL, et. al. Methods Cell Biol. 2008;84:143-79.; CITED ART OF RECORD; hereafter “Cole”) and Shuck (Schuck P. Biophys J. 2000 Mar;78(3):1606-19; CITED ART OF RECORD; hereafter “Shuck”.)
The Prior Art
While van Tricht, in view of Schmidt, Center, and Cantin, teaches AUC for lentiviruses, he teaches more general methods and parameters for AUC, and does elude to the routine optimization that is performed for such methods like AUC.  However, more detailed optimization parameters are known in the art, as taught by Cole and Schuck, and would be obvious to try, especially since one would be analyzing a totally distinct virus.
Cole teaches that Analytical ultracentrifugation (AUC) is a versatile and powerful method for the quantitative analysis of macromolecules in solution (abstract) and can be utilized to determine the size and shape of macromolecules in solution, such as viruses (p. 2, ¶2).  Note that “recombinant viral particle” is not specifically defined in the specification (¶[0058] appears to be specifically drawn to “recombinant AAV particles”).  Furthermore, “recombinant viral vectors” or “recombinant viruses” appear to be defined in the specification as a virus comprising one or more heterologous sequences, such as nucleic acid not 
Cole teaches subjecting the preparation to analytical ultracentrifugation under boundary sedimentation velocity conditions wherein the sedimentation of recombinant viral particles is monitored at time intervals (p. 3, ¶1), plotting the differential sedimentation coefficient distribution value (C(s)) (p. 5, ¶3) versus the sedimentation coefficient (s) (p. 3, ¶1) in Svedberg units (S) (p. 3, ¶3-4; p. 4, ¶3; p. 15, ¶2; See “B. Data Analysis” starting on p. 15, Table 4) and integrating the area under each peak in the C(s) distribution to determine the relative concentration of each peak, wherein each peak represents a species of recombinant viral particle (abstract; p. 4, ¶1; p. 5, ¶1; pp. 15-16, ¶ bridging pages; See “B. Data Analysis” starting on p. 15, esp. ¶ bridging pp. 15-16.)  
Cole teaches the sedimentation from aqueous solutions is monitored by absorbance, interference, or fluorescence (abstract; instant claim 18).  Cole teaches adjusting the optics to account for the solvent component interference in the sample solution (p. 7, ¶2) and the use of reference solutions in absorbance optics for AUC (p. 7, ¶5; instant claim 30).  Cole teaches that the C(s) values are determined by an algorithm that comprises Lamm equation solutions (p. 3, ¶2-4; p. 16, ¶3; instant claim 31); wherein the algorithm is the SEDFIT algorithm (p. 12, ¶3; p. 16, ¶ 3; p. 17, ¶2; instant claim 32).  Cole teaches that sedimentation is monitored according to the sedimentation coefficient of the sample, and should take a boundary at least 2 hours to sediment the full length of a cell to the bottom of a sector (p. 15; ¶2; instant claim 33). Cole teaches optimizing solvents according to their compatibility with the sample cell and with optical systems (p. 2, ¶2; instant claim 34).  Cole describes the instrumentation, and details the rotors, sample holders, and optical systems, including:
“To view the sample, the analytical rotor has holes through it to hold sample containers commonly called cells. Each cell contains a centerpiece, with chambers (called channels) to hold the liquid samples. The centerpiece, in turn, is sealed between windows to permit the passage of light through the channels, thus allowing the cell contents to be viewed.”
instant claim 35-36).  Cole describes the “scans” performed to view the sedimentation (p. 6, ¶3) and states when observing the system using absorbance readings it is best to scan at least 30-40 times (p. 15, ¶2; instant claim 37) and depending on the scanning method used, the scans can be performed once every second up to once every 300 seconds (Table 2; instant claim 58.)  In analyzing the data using SEDFIT, regularization procedures can be performed to produce a smoother distribution function (p, 16, ¶3).  Cole describes that depending on what you want to know about your sample and how you are scanning the sample will alter the velocity of the rotor, and that depending on the S (Svedberg units) of the sample, you will use a velocity of anywhere from 10,000-55,000 RPM (Table 3), and with absorbance scanning (especially involving multi-wavelength scanning), one may wish to use a lower speed (Table 3; p. 19, ¶3-4, 6,000-12,000 RPM, p. 7, ¶4) and that larger biomolecules may aggregate or degrade, so one can detect the loss of material by measuring the OD at low speed (3,000 RPM; pp. 12-13, ¶ bridging pages; instant claim 61).  Cole describes that with some AUCs it is difficult to use the machine with a temperature below 4 °C and that most experiments are performed at about 20 °C (pp. 14-15, ¶ bridging pages; instant claim 61).  Cole teaches that viruses and organelles can be separated using AUC (p. 2, ¶2) and has been used to separate viral proteins based upon their association, such as CMV and HIV proteins (p. 17, ¶4).  
The teachings of Cole render obvious the differences in teachings for van Tricht as far as AUC parameters such as temperature and rotor RPM.  Optimization of conditions for the methods of van Tricht would be obvious to one of skill in the art, given the technical teachings of Cole and the further teachings of Shuck.  While neither van Tricht nor Cole teach specific regularization methods of calculation, Shuck teaches maximum entropy regularization to represent a continuous size-distribution in analysis of macromolecules by sedimentation velocity ultracentrifugation (entire document; see abstract.)  Shuck teaches optimization of sedimentation profiles, such as adjusting the maximum entropy regularization is adjusted to a probability of p = 0.68 with a F ratio (frictional ratio or F statistic) of 1.0 (Fig. 1).  Shuck provides teachings and motivation to optimize the parameters of a sediment velocity-based AUC method to separate biomolecules, and the combined teachings of van Tricht, which teach AUC for adenovirus virions, Cole, which teaches the basic principles of AUC, and Shuck, which teach the more technical instant claims 42-44, 48, and 58, especially through routine optimization one of skill would have to take in order to maximize the separation profiles of empty and mature viral particles.
It would have been obvious to one of ordinary skill in the art to modify the methods taught by van Tricht and Cole in order to optimize the AUC methods, thereby specifically identifying the data refining equations and methods to be used.  One would have been motivated to do so, given the suggestion by Shuck that optimization of sedimentation profiles for separation of biomolecules using AUC is essential and routine.  There would have been a reasonable expectation of success, given the knowledge as to how to refine the data and protocol for biomolecules separated by AUC, as taught by Shuck.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant’s arguments, filed 03/18/2021, with respect to the rejection(s) of the claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt, Center, and Cantin, and in further view of Shuck and Cole.  No specific arguments regarding the teachings of Shuck and Cole were presented.  The claims are rejected for the reasons set forth supra, and it remains the opinion of the Office that the claimed invention would be obvious over the teachings of the prior art.

Double Patenting
The text regarding nonstatutory double patenting was presented in a previous Office action.
(Rejection withdrawn.)  The rejection of Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,429,288 in view of van Tricht (supra) is withdrawn in light of the amendments to the claims.

(New rejection – necessitated by amendment.)  Claims 1-3, 5, 10, 12, 18, 30-37, 42-44, 48, 58, and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,429,288 in view of Center (supra).  Both claimed inventions are drawn towards supra), which teaches the separation of lentivirus particles utilizing AUC.  Center teaches that the use of AUC in separation of whole lentivirus virions from viral proteins was known and performed in the art, and it would be obvious for a skilled person to try such a modification for lentiviral particles as both lentiviruses and AAV were known viral vectors and separation of said vectors from non-viral material or empty virions would have been highly desirable to a skilled artisan.
For at least this reason, the instant claims are obvious variants of the ‘288 claims in light of Center.
Response to Arguments
Applicant’s arguments, filed 03/18/2021, with respect to the rejection(s) of the claims under obvious-type double patenting rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Center, and the claims are rejected for the reasons set forth supra.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 16480